 350DECISIONSOF NATIONALLABOR RELATIONS BOARDLos Angeles County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO;Electronic and Space Techni-cians Local 1553,AFL-CIO (Hughes Helicopters,Division of Summa Corporation)andTommieMoore andMary LO'NeillCases 31-CB-1730and 31-CB-1756swer denying the commission of the alleged unfair laborpracticesUpon the entire record,' from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the followingFINDINGS OF FACTJune 3, 1976DECISION AND ORDEROn September 4, 1975, Administrative Law JudgeJerrold H Shapiro issued the attached Decision inthis proceedingThereafter,General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's DecisionThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and is hereby is, dis-missed in its entiretyDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law Judge Thehearing in this case, held on July 14 and 15, 1975, is basedon charges filed by Tommie Moore and Mary O'Neillagainst the Los Angeles County District Council of Car-penters, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the District Council,and Electronic and Space Technicians Local 1553, AFL-CIO, herein called Local 1553, and collectively called Re-spondentsThe charge in Case 31-CB-1730 was filedagainst Respondents on November 25, 1974, and the onein Case 31-CB-1756 was filed against the District Councilon December 13, 1974, and an amended charge in that casewas filed on May 1, 1975, against the Respondents A con-solidated complaint issued on May 9, 1975, on behalf oftheGeneral Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Directorof the Board, Region 31, alleging that Respondents haveengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the National Labor Relations Act, aspamended,herein calledthe ActRespondents filed an an-Respondents motion to correct transcriptICOMMERCEAt all times material Hughes Helicopters, Division ofSumma Corporation, herein called the Employer, hasmaintained manufacturing facilities in California where itmanufactures and sells helicopters and related productsand where it annually purchases and receives goods valuedin excess of $50,000 directly from suppliers located outsidethe State of CaliforniaOn the basis of the foregoing facts, I find that the Em-ployer is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the ActIILABOR ORGANIZATIONThe District Council and Local 1553 are admittedly la-bor organizations within the meaning of Section 2(5) of theActIIITHE QUESTIONS PRESENTEDThere are two essential questions to be decided (1)Whether Tommie Moore and Mary and ConstantineO'Neillwere expelled from union membership becausethey testified against Local 1553 in a Board unfair laborpractice proceeding or because they tried to replace Local1553 with another union, and (2) regardless of the motiva-tion was it permissible to expel them for misconduct whichcame to the attention of representatives of Respondentsduring a Board unfair labor practice proceeding when theO'Neills and Moore testified for the General CounselIV THE ALLEGED UNFAIR LABOR PRACTICESA The Facts1The events leading up to the expulsionsLocal 1553 and the Employer have been parties to suc-cessive collective-bargaining agreements covering a bar-gaining unit of about 500 of the Employer's productionand maintenance employees The agreement, in effect dur-ing the time material herein, was scheduled to terminate onJune 30, 1973 It included, among other provisions, a main-tenance-of-membership union-security agreement wherebyemployees who were members of Local 1553 had to remainmembers for the term of the agreement Otherwise employ-ees were not required to join Local 1553 as a condition ofcontinued employment The three alleged discriminatees-Mary and Constantine O'Neill, and Tommie Moore-were1The transcritof the record is herebycorrected in accordance with224 NLRB No 54 LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS351employed by the Employer within Local 1553's bargainingunit and at all times material were members of this Union 2Itwas not until November 5, 1973, that the negotiatorsfor the Employer and Local 1553 succeeded in executing anew collective-bargaining agreement In the meantime, inAugust 1973, Teamsters Local 2707, herein called Team-sters, had started a campaign to replace Local 1553 as theemployees' bargaining representativeMary O'Neill initial-ly contacted the Teamsters She was the leading Teamstersadherent in the plant The O'Neills and Tommie Moorewere among the employees most active on behalf of theTeamsters They campaigned for the Teamsters from Au-gust 1973 until November 1973 They wore buttons whichindicated they supported the Teamsters, signed cards au-thorizing the Teamsters to represent them, and solicitedtheir fellow employees to sign such cards These cards weresolicited in support of a representation petition which theTeamstt rs filed with the Board on November 5, 1973,3seeking to unseat Local 1553 as the employees' bargainingrepresentativeOn November 29, 1973, the Teamsters filed an unfairlabor practice charge with the Board against the EmployerinCase 31-CA-4120 alleging that the Employer had un-lawfully assisted Local 1553 in violation of Section 8(a)(1)and (2) of the Act, "by entering into an agreement withLocal 1553 at a time when it knew a real question concern-ing representation existed " The Board's General Counselbased upon this charge issued a complaint against the Em-ployer which also named, as a party to the agreement, Lo-cal 1553 as an interested party If the General Counselsucceededin proving that the Employer had unlawfullyassisted Local 1553 by entering into the new agreement theagreement would have been set aside and Local 1553would have been unable to continue representing theEmployer's employees absent a Board certification Ac-cordingly, although not named as a respondent, to protectits interests Local 1553 was represented by its attorney andapparently presented witnesses at the unfair labor practicehearing held before an Administrative Law Judge on Sep-tember 10 and 11, 1974 In support of the allegations of thecomplaint the General Counsel called as witnesses theO'Neills and Moore who admittedly gave testimony whichwas against the interests of Local 1553 An inextricablepart of their testimony was the fact that continuously fromAugust into November 1973 they had actively supportedthe Teamsters organizational campaign by wearing Team-sters buttons, signing Teamsters authorization cards, andactively soliciting others to sign such cards In attendanceat the unfair labor practice proceeding to give testimonyfor Local 1553 was James Flores a business representativefor the District Council who had served as the chairman ofLocal 1553's negotiating committee and Lillian AnguianoLocal 1553's financial secretaryThe unfair labor practice hearing in Case 31-CA-41202The 0 Neills are husband and wife Mary O'Neill and Tommie Moorewere still employed by the Employer at the time of the hearing in this casebut Constantine O'Neill was discharged in July or August 19743On the same date Local 1553 and the Employer executed a collectivebargaining agreement to replace the one which had terminated on June 301973closed on September 11, 1974 Thereafter the Teamsters ineffect disclaimed any intention to represent the Employer'semployees represented by Local 1553 On October 4, 1974,the Teamsters requested that it be allowed to withdraw thecharge upon which the complaint in Case 31-CA-4120 wasbased and that the proceeding be vacated This motion wasgranted by the Administrative Law Judge on October 25,1974, and the complaint was dismissed Also on October 4,1974, the Teamsters requested that the Board's RegionalDirector allow it to withdraw its representation petitionwhich request was granted by the Regional Director onNovember 8, 1974James Flores, a business representative for the DistrictCouncil who was chairman of Local 1553's negotiatingcommittee during the 1973 contract negotiations, duringNovember 1974 preferred charges against the O'Neills andMoore for violating the constitution and laws of Local1553's International union, the United Brotherhood ofCarpenters and Joiners of America The charges,4 identicalin substance, were filed with the District Council's secre-tary-treasurer and charged the O'Neills and Moore withviolating paragraphs 1, 3, 5, 7, 8, and 13 of section A 55 ofthe InternationalUnion's constitution and laws whichreadA Section 55 Anymember found guilty aftercharged and triedfor any of the following offen-ses,may beexpelled(1)Causing dissension among the members of theUnited Brotherhood(3)Advocating separation of any subordinate bodyfrom the United Brotherhood*(5)Willful slander or libel of any officer of any mem-ber of the United Brotherhood***(7)Furnishing to any unauthorized person, withoutthe consent of the Local Union, a list of the mem-bership(8)Divulging to any unauthorized person, the busi-ness of any subordinate body withoutits consent*****(13)Violating the ObligationIn the portion of the charge form which asks that the of-fensebe specifically described, Flores wrote that theO'Neills and Moore "advocated (to) and supported theTeamsters Distributed material detrimental to Local 1553[on numerous occasions in mid 1973] "Upon receipt of Flores' charges the District Council'ssecretary-treasurer, following the procedure set out in theInternationalUnion's constitution, sent letters to theO'Neills and Moore notifying them of thecharges and set4 Flores filed the charges against the 0 Neills on or about November 71974, and the one against Moore on or about November 11, 1974 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting dates for them to separately appear before the Dis-trictCouncil's executive committee for the purpose of re-viewing the chargesThe O'Neills and Moore,as sched-uled, met with the committee at which time the committeechairman read the charges and asked if the accused hadanything to say on theirbehalf TheO'Neills pointed outthat the misconduct attributed to them had occurred morethan 30 days prior to the date Flores had filed the chargesand asked why, pursuant to paragraph D, section 56 of theInternational Union's constitution,the committee did notdismiss the charges The chairmantruthfully replied thatthis provision"did not apply to these charges" 5The exec-utive committee also met separately with Flores and askedhim upon what evidence he based his charges Flores toldthe Committee that he was present in the hearing roomduring the unfair labor practice proceeding in Case 31-CA-4120when the O'Neills and Moore testified to the ef-fect that they had been actively supporting the Teamstersand that based on their admissions made at that time hehad filed the chargesThe executive committee, whose function is to determinewhether a charge has sufficient merit to go before a trialcommittee for hearing,concluded that Flores'charges war-ranted a hearingAccordingly,the District Council's secre-tary-treasurer notified the O'Neills and Moore, by letter,that a hearing on their charges had been scheduled beforea trial committeeand that theyhad the right to attend todefend themselvesMoore's hearing was held on December2, 1974,but she did not attend since she failed to claim thecertified letter which notified her of the proceeding TheO'Neills, as scheduled,on December16, 1974,attended thehearing held in their casesAt each hearing Flores was called upon to support hischarges at which time he stated that the O'Neills andMoore had testified in Flores'presence at the unfair laborpractice hearing held in Case 31-CA-4120 that they, ineffect,had actively and continuously for about 3 or 4months supported the Teamsters'efforts to supplant Local1553 as the employees'bargaining representative and hadsolicited other employees to support the Teamsters Florestold the trial committee that his assertions were supportedby the transcript of the unfair labor practice proceedingand if the committee desired to read the transcript it was inthe possessionof Local 1553's attorneyIn further supportof the charges Flores called as a witness Lillian Anguiano,Local1553's financial secretary,who told the trial commit-5ParD, sec 56 of the International Union's constitution in pertinentpart readsWhen charges are filed in theDistrict Council they shall be re-ferred promptly to the Executive CommitteeIn the event that theExecutive Committee determinesthat the charges allege a By-Lawor Trade Rule violation which occurred more than 30 days prior to thefiling of the charges, the Executive Committee shall return the chargesto the member who filed them with a notice that the charges cannot beconsidered or processedIt is undisputed that this limitation period as the chairman of the executivecommittee told the O'Neills "did not apply" to Flores charges which in-volved violations of the International Union s constitution and laws and notof the union's bylaws or trade rules The period of limitation set out in sec56 only applies to the District Councils bylaws and trade rules In thisregard I note that the charge form used by Flores clearly differentiatesbetween a violation of "By Laws, trade rules and/or Constitutiontee that she had also been present at the unfair labor prac-ticehearing and in effect stated that the O'Neills andMoore, as Flores charged, and admitted during the courseof their testimony that they had actively supported theTeamsters and solicited others to support the TeamstersThere is no evidence that the O'Neills contested Flores'charge that they had actively supported the Teamsters,rather it appears that they conceded they had engaged inconduct on behalf of the Teamsters for the purpose of re-placing Local 1553 as the employees' collective-bargainingrepresentativeThe trial committee having considered the evidence de-cided that the O'Neills and Moore were guilty as chargedby Flores and should be expelled from the InternationalUnion The committee notified the District Council of itsverdict which in turn, by letters, notified both Local 1553and the O'Neills and Moore 62 The Respondents prior knowledge that members ofLocal 1553 including the O'Neills and Moore weresupporting the TeamstersOn the question of whether even before the alleged dis-criminatees testified in the unfair labor practice proceedingthat representatives of Respondents knew that they, as wellas other members of Local 1553, had supported the Team-sters, yet took no action, the record reveals the following(a)Moore testified that on November 14, 1973, EdwardCirino, Local 1553's president, in effect told him that he(Cirino) knew Moore had actively campaigned for theTeamsters On direct examination Moore testified that herunion steward would not process an overtime pay griev-ance so Moore left her work station and went to Cirino'soffice and asked why Local 1553 would not process thegrievanceAccording to Moore's initial testimony Cirinoanswered, "because I had participated in passing out litera-ture and stuff for the Teamsters," but Moore then testified"[Cirino] stated he did not have the time " Later duringcross-examination Moore testified that when she spoke toCirino about the grievance that she asked him to telephonethe Employer's labor relations manager Charles Bradshawabout the grievance to which Cirino replied, "he did nothave the time to call Bradshaw," and that during their con-versation Cirino mentioned to Moore the fact that Moorehad been involved in the campaign to get the Teamstersinto the plantMoore was unable to place this remarkabout the Teamsters campaign in its context nor was sheable to recall the words used by Cirino Then, upon furthercross-examinationMoore embellished the story, now, forthe first time testifying that she admitted to Cirino she hadpassed out Teamsters cards and further testified that Ciri-no volunteered that he knew the O'Neills and Robert Bax-ter, another member of Local 1553, as well as Moore hadpassed out cards for the TeamstersMoore did not impress me as a reliable witness and Ireject her version of the meeting with Cirino Her story,6 The 0 Neills were expelled on January 13 1975 and received the writ-ten notification of their expulsion on or about January 14 1975 Moore wasexpelled on December 9 1974, and was notified by letter of December 101974 but never received the notification which was sent by certified mail toMoore s home address but was not claimed by Moore LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS353that is her account of this conversation, did not come outimmediately or smoothly but it came out in jerks and inbits and pieces and always incomplete I received the im-pression that Moore had no independent recollection ofwhat had taken place over a year and a half ago and wasmanufacturing the conversation as she went along Cirinoimpressed me as a more reliable witness and I credit hisversion of what transpired Cirino testified that Moorecame into his office to file a grievance against a supervisorclaiming that the supervisor was harassing her in that thesupervisor intended to transfer Moore back to a depart-ment Moore had previously worked in Cirino told Moorethat the Employer under the terms of the bargaining agree-ment had the right to rotate the work force but that insofarasMoore thought the transfer was a form of harassmentthat Cirino would take care of it in connection with anovertime grievance filed by Moore I or 2 days previously 7The whole conversation lasted about 10 minutes and endedabruptly when Cirino truthfully told Moore that he couldnot continue talking with Moore because he had to leave toattend a meeting Moore left the office and on the way outCirmo stated that he understood that Moore was involvedwith the Teamsters Cirino has no recollection of whetherMoore made any reply Cirino credibly testified that hehad heard rumors that the O'Neills, Moore, and a MaryLou Johnson were "involved with" the Teamsters(b)The O'Neills testified that on November 5, 1973,Cirino observed them wearing their Teamsters buttonsMary O'Neill testified that immediately after the end ofLocal 1553's meeting on November 5, 1973, to ratify thenew bargaining agreement that herself and several others,including her husband, were standing outside of the meet-ing hall, that the O'Neills were wearing their Teamstersbuttons, and that Cirino on his way out of the meetingstopped "briefly" and spoke to the group that had gatheredoutsideMary O'Neill was not able to remember what, ifanything, either she or her husband stated to Cirino andcould remember only that Cirino made the following re-mark "you would be sorry if you would have got theTeamsters in anyway, because the contract had alreadybeen ratified " 8Mary O'Neill testified that on November 5, 1973, bothshe and her husband personally knew Cirino ConstantineO'Neill testified that on this date Cirino knew him person-allyNeither of the O'Neills offered any reason as to whyin a bargaining unit of about 500 employees that Cirmowould know their identity Cirino convincingly testifiedthat he would have been unable to identify either of theO'Neills during November 1973 and that he did not learnthe identity of Mary O'Neill until August 1974 and of Con-stantine O'Neill until February 27, 1974 9 Accordingly, Ifind that when he spoke to the group of members following7 The overtime grievance was subsequently successfully processed by Lo-cal 15538Constantine O'Neill s version of what occurred, where it occurred andwhat was said during the above-described encounter with Cirmo differssubstantially and is not consistent with his wife s story Under the circum-stances and because Constantine O'Neill was not convincing when he testi-fied on this point I reject his version of what took place on November 59He met them at these times in connection with his handling of griev-ances filed by Constantine 0 Neillthe ratification meeting on November 5 that Cirino did notknow the identity of the O'Neills(c)The record establishes that Local 1553's senior stew-ard at the plant, Anderson, observed the O'Neills andMoore wearing their Teamsters buttons, but it does notestablish thatAnderson had any knowledge that theO'Neills were otherwise active in supporting the Teamsters(d)The record establishes that Local 1553's vice presi-dent, Pete Meridith, who personally knew Mary O'Neill,some time between August and November 1973 observedher at a Teamsters organizational meeting along withabout 150 other employees and Meridith There is no evi-dence that Meridith knew that O'Neill was supporting theTeamsters in any way other than by wearing a Teamstersbutton which she was wearing the night of the meeting(e)A Local 1553 shop steward, Jimmy Bright, whoworked alongside of Constantine O'Neill knew aboutO'Neill's activities on behalf of the Teamsters However, Idoubt that a steward's knowledge can be attributed to theofficials of the Respondents particularly in the case ofBright who, as described below, like O'Neill was a Team-sters sympathizer(f)Robert Baxter, a member of Local 1553 employed bytheEmployer, passed out Teamsters cards and wore aTeamsters button There is no evidence, however, that hisactivity on behalf of the Teamsters was known to any of fi-cial of Respondents(g) Jimmy Bright, a Local 1553 shop steward wore aTeamsters button for a few days in August 1973 at the startof the Teamsters campaign and then removed it explainingto Constantine O'Neill that his reason for not wearing thebutton was the senior steward, Anderson, had advised himhe would get into trouble(h) Joyce Bell, a Local 1553 steward, wore a Teamstersbutton in August for a few days at the start of the Team-sters campaign and removed the button when senior stew-ard Anderson told her to remove it because as a stewardshe could be brought up on charges by Local 1553 to(i)There is no direct or circumstantial evidence thatFlores, who filed the charges against the alleged discrimi-natees, had knowledge before he heard them testify onSeptember 10, 1974, that they had worn Teamsters buttonsor had otherwise actively supported the Teamsters in itscampaign to replace Local 1553 To the contrary, Florescredibly testified he had no such knowledge prior to Sep-tember 10, 1974B Analysis and Concluding FindingsIt is settled that a union may lawfully expel a memberpursuant to a union rule for engaging in conduct directedtoward replacing the union with another unionTri-RiversMarine Engineers Union (United States Steel Corporation),189 NLRB 838 (1971) It is equally settled that a unionviolates Section 8(b)(1)(A) of the Act when it expells amember for testifying at a Board hearingCannery WorkersUnion of the Pacific, affiliated with the Seafarers Internation-al Union of North America, AFL-CIO, (Van Camp Sea FoodCo, Inc),159 NLRB 843 (1966) Respondents contend10 Based on Moore s testimony given in Case 31-CA-4120 354DECISIONSOF NATIONALLABOR RELATIONS BOARDtthat the O'Neills and Moore were expelled from Local1553 because of their activity aimed at replacing Local1553 with the Teamsters as the employees' bargaining rep-resentativeThe narrow question I must decide is whethera preponderance of the evidence supports the GeneralCounsel's contention that the reason supplied by Respon-dents to justify the expulsions was merely a pretext de-signed to punish the O'Neills and Moore for giving testi-mony against Local 1553 at a prior Board unfair laborpractice proceeding On balance, I am of the opinion, thatthe record fails to establish that the punishment meted outin this case was motivated by a desire to retaliate againstthe O'Neills and Moore because they testified against Lo-cal 1553 in the unfair labor practice proceeding This find-ing is predicated on the following factors1There is not a scintilla of evidence which indicatesthat even one representative of the Respondents was hos-tileor antagonistic toward the alleged discriminatees be-cause they gave testimony against Local 1553 at the Boardhearing2The timing of the actions which triggered the expul-sions does not support an inference of unlawful discrimina-tion, rather, if anything, the timing indicates that the expul-sions were not unlawfully motivatedUpon his discovery, at the unfair labor practice hearing,that the alleged discriminatees had engaged in extensiveconduct designed to replace Local 1553 with the Team-sters,Flores did not immediately file charges, which itseems to me would have been the case if he were motivatedby animus toward the alleged discrimmatees on account oftheir adverse testimony Flores did not file his charges forseveral weeks due to the press of other union businessAlso, this is not a situation where a union immediatelyupon learning that its representative-status has been ad-versely effected because of the adverse testimony of someof its members takes steps to discipline the members whosetestimony harmed the union Here when Flores filed hischarges against the O'Neills and Moore and when thecharges were acted upon, it was evident to the Respondentsthat the alleged discriminatees, by their testimony in theunfair labor practice proceeding, had caused no harm toLocal 1553's representative status The Teamsters chargesin the unfair labor practice proceeding had been with-drawn and the case dismissed and the Teamsters petitionin the representation case was in the process of being with-drawn These circumstances hardly indicate that when Re-spondents acted to expel the alleged discnminatees thattheir union representatives were in a hostile state of mindtoward them for testifying in the prior Board unfair laborpractice proceeding3There is a lack of evidence of disparate treatment ofthe O'Neills and Moore in comparison with other membersof Local 1553 or that Respondents tolerated such miscon-duct in the pastFlores, prior to hearing the testimony in the unfair laborpractice hearing, had no knowledge of the alleged discnmi-natees' extensive activities on behalf of the Teamsters Noris there any evidence that other officials of Respondentshad prior knowledge that the alleged discnminatees haddone anything more than wear a Teamsters button and, inthe case of Mary O'Neill, attend a Teamsters organiza-tionalmeeting- Absent a showing that Respondents nor-mally penalize members for simply wearing buttons andattending an organizational meeting of a rival union, thesecircumstances do not establish discrimination, for, as de-scribed earlier it was not until the unfair labor practicehearing that Respondents learned of the extensive natureof the activities engaged in by the O'Neills and Moore onbehalf of the TeamstersOn the question of disparate treatment, there is no evi-dence that an official of Respondents knew of Local 1553members who, like the O'Neills and Moore, were activelysupporting the Teamsters, yet took no action against themIndeed there is evidence on this record that only one otherLocal 1553 member, Robert Baxter, was anywhere near asactive on behalf of the Teamsters as the alleged discrimina-teesFinally, I reject the General Counsel's contention thatthe failure of Respondents to take action against Local1553members Bell, Christian, Ballard, and Baxter indi-cates that Respondents' objective in expelling the allegeddiscriminatees was to retaliate against them for testifyingagainstLocal 1553 This contention is premised uponMary O'Neill's testimony at the prior unfair labor practicehearing that the four members of Local 1553 named abovehad passed out Teamsters cards, yet, Flores failed to filecharges against them nor did Respondents otherwise act todiscipline them for supporting the Teamsters This was theextent of O'Neill's testimony, she was not asked nor didshe reveal the extent of the activities which these fourmembers engaged in on behalf of the Teamsters and thereis no evidence that either Flores or any other official of theRespondents believed that their activities were anywherenear as extensive as the activities of the O'Neills andMoore But, more important, Flores' reason for not charg-ing the four members named by Mary O'Neill was that hehad no firsthand knowledge that they had in fact support-ed the Teamsters or the extent of their activity, and, knewthat the District Council has a policy of requiring firsthandinformation in support of a charge preferred against amember and summarily rejects charges based on hearsayIn this regard it is undisputed that for at least 19 years theexecutive committee of the District Council, which is thecommittee entrusted to screen all charges, has maintaineda policy of refusing to submit to a trial committee anycharge based on hearsay4 The O'Neills and Moore admittedly engaged in exten-sive conduct designed to replace Local 1553 with theTeamsters This type of conduct is proscribed by the Inter-national Union's constitution and clearly warranted theirexpulsionOn the basis of the foregoing, I am unable to draw theinference that the expulsion of the O'Neills and Moore wasrooted, in part, in their having given damaging testimonyagainst Local 1553 in a prior unfair labor practice proceed-ingThe finding that Respondents were not unlawfully moti-vated in expelling the alleged discrimmatees does not en-tirely dispose of this case The General Counsel makes thefurther argument that even absent a showing of unlawfulmotivation the expulsions are impermissible because it is aper seviolation of the Act for a union to expel a member LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS355based on misconduct which comes to the union's attentionwhen the member gives testimony as a government witnessin a Board unfair labor practice proceeding 11 I do notagree I have found no case, and none has been cited forthis novel proposition which holds in effect that neither anemployer nor a union can use evidence of employee mis-conduct to punish the employee if the evidence of the mis-conduct was uncovered during the course of a Board pro-ceeding through the employee's testimony In other wordsif an employer or a union discover for the first time duringa Board hearing through the testimony of an employee thatthis employee is guilty of serious misconduct (i e , stealingor destroying property) which ordinarily would result indiscipline, the employer or union is nevertheless precludedfrom disciplining the employee The Act in my view doesnot call for such an absurd result The question in my viewiswhether the witness during the normal course of business11 It is undisputed that Flores'charges against the alleged discrsmmateeswhich resulted in their expulsion were based solely upon their testimonygiven before the Administrative Law Judge in Case 31-CA-4120would not have been disciplined for engaging in the con-fessed misconduct, if the witness had not testified for theGovernment in the Board proceeding CfGates RubberCompany, Inc,186 NLRB 837 (1971) Here the record es-tablishes, for the reasons previously set forth, that the al-leged discriminatees were expelled for a lawful reason Ac-cordingly, I shall therefore recommend that the complaintbe dismissed in its entiretyUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER12The complaint is dismissed in its entirety12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes